Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
The indicated allowability of claims are withdrawn in view of the newly discovered reference(s) to To et al (US 10,572,842) in view of Delacourt (10,552,796).   Rejections based on the newly cited reference(s) follow.  Claims 1, 2 and 4-17 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (US 10,572,842) in view of Delacourt (10,552,796).
Regarding claim 1, To teaches a system for message based information technology service management (see abstract), comprising: a processor; and a memory to store instructions that, when executed by the processor, cause the processor to:
generate a first message that includes a description of a service request (see col. 15, ll. 22-37; col. 15, l. 58 - col. 16, l. 4; see Fig 12A-C; wherein the actionable notifications are the first messages, wherein the notifications include service requests such as update request in fig 12C);
send the first message to a number of users based on the service request (see col. 15, ll. 58 – col. 16, l. 4; col. 12, ll. 42-53; 55-64; wherein the actionable notifications can be sent to multiple potential recipients, wherein the recipients is based upon the inbox and the inbox is based upon the message topic (i.e. service request));
embed a number of action buttons in the first message, wherein the number of action buttons correspond to a number of actions related to the service request (Col. 22, ll. 9-41 and Fig. 12C; wherein the actionable message are embedded with actionable options which can be buttons in the GUI); and
send a second message to a user in response to selection of at least one action button of the number of action buttons (see col. 16, ll. 4-10; col. 17, ll. 18-31; wherein a first actionable notification message can create a new workflow which can generate a second actionable notification message for one or more different recipients).
To teaches that actionable links can generate messages and requests for approval (col. 16, ll. 6-10).  However To does not explicitly indicate that a second message can to go a number of users in response to the selection of at least one action button as claimed.
Delacourt, in a similar system, teaches that workflow approvals that are generated based upon actions can be sent to multiple administrators as part of a created workflow message (col. 3, l. 39 – col. 4, l. 9), wherein the approvals are sent out in parallel to allow multiple people to consider the request and approve them (col. 4, ll. 52-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify To’s workflow system that allowed a customer to act based upon an action notification button, to create a workflow that generates an approve and have approval request message go to a number of recipients.  The modification would allow multiple people either handle the approval to make sure all the correct parties have approved the request while speeding up the approval process (see Delacourt (col. 3, ll. 45-61).

As to claim 4, To discloses each action button of the number of action buttons is selectable for executing a corresponding action from the number of actions  (see col. 16, ll. 4-10; col. 17, ll. 18-31).

As to claim 5, To discloses the number of actions include: adding a comment to the service request, generating an official solution for the service request, adding a resolver to the service request and adding a completion code to the service request and closing the service request or reopening the service request (see col. 16, ll. 4-10; col. 17, ll. 18-31).

As to claim 7, To discloses the number of actions are selectable actions within the first message (see col. 16, ll. 4-10; col. 17, ll. 18-31).

As to claim 8, To discloses a non-transitory computer readable medium storing instructions executable by a processor to:
generate a first message upon receiving a service request, wherein the first message includes a description of the service request and embed a number of action buttons within the first message that correspond to the service request (see col. 15, ll. 22-37; col. 15, l. 58 - col. 16, l. 4; see Fig 12A-C; wherein the actionable notifications are the first messages, wherein the notifications include service requests such as update request in fig 12C); 
send the first message to a number of users based on the service request and a profile of the number of users and generate a second message based on a selection of at least one of the number of action buttons and execute an action within an information technology service management system corresponding to the at least one of the number of action buttons (see col. 16, ll. 4-10; col. 17, ll. 18-31; wherein a first actionable notification message can create a new workflow which can generate a second actionable notification message for one or more different recipients).
To does not specifically disclose one action button of the number of action buttons. Delacourt, in a similar system, teaches one action button of the number of action buttons (workflow approvals that are generated based upon actions can be sent to multiple administrators as part of a created workflow message (col. 3, l. 39 – col. 4, l. 9), wherein the approvals are sent out in parallel to allow multiple people to consider the request and approve them (col. 4, ll. 52-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify To’s workflow system that allowed a customer to act based upon a action notification button, to create a workflow that generates an approve and have approval request message go to a number of recipients.  The modification would allow multiple people either handle the approval to make sure all the correct parties have approved the request while speeding up the approval process (see Delacourt (col. 3, ll. 45-61).

As to claim 10, To discloses the first message includes use profile information (see col. 16, ll. 4-10; col. 17, ll. 18-31).  

As to claim 11, To discloses the user profile information includes details of a user that initiated the service request (see col. 16, ll. 4-10; col. 17, ll. 18-31).  

As to claim 12, To discloses a method comprising:
generating a first message in response to receiving a service request at an information technology service management system, wherein the first message includes a plurality of embedded action buttons corresponding to actions within the information technology service management system and sending the first message to a number of users based on a description of the service request and a profile of the number of users, wherein the profile of the number of users includes a description of services provided by the number of users (see col. 15, ll. 22-37; col. 15, l. 58 - col. 16, l. 4; see Fig 12A-C; wherein the actionable notifications are the first messages, wherein the notifications include service requests such as update request in fig 12C);
receiving a selection of at least one of the embedded action buttons within the first message, generating a second message based on the selection of the at least one of the number of action buttons and executing an action within the information technology service management system corresponding to the at least one of the number of action buttons (buttons (see col. 16, ll. 4-10; col. 17, ll. 18-31; wherein a first actionable notification message can create a new workflow which can generate a second actionable notification message for one or more different recipients).  To does not specifically disclose embedding action button of the plurality of embedded action buttons. Delacourt, in a similar system, teaches one action button of the number of action buttons (workflow approvals that are generated based upon actions can be sent to multiple administrators as part of a created workflow message (col. 3, l. 39 – col. 4, l. 9), wherein the approvals are sent out in parallel to allow multiple people to consider the request and approve them (col. 4, ll. 52-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify To’s workflow system that allowed a customer to act based upon a action notification button, to create a workflow that generates an approve and have approval request message go to a number of recipients.  The modification would allow multiple people either handle the approval to make sure all the correct parties have approved the request while speeding up the approval process (see Delacourt (col. 3, ll. 45-61).

As to claim 14, To discloses generating the second message includes generating a second message that includes a number of different embedded action buttons based on the on the selection of the at least one of the number of action buttons buttons. Delacourt, in a similar system, teaches one action button of the number of action buttons (workflow approvals that are generated based upon actions can be sent to multiple administrators as part of a created workflow message (col. 3, l. 39 – col. 4, l. 9), wherein the approvals are sent out in parallel to allow multiple people to consider the request and approve them (col. 4, ll. 52-64).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify To’s workflow system that allowed a customer to act based upon a action notification button, to create a workflow that generates an approve and have approval request message go to a number of recipients.  The modification would allow multiple people either handle the approval to make sure all the correct parties have approved the request while speeding up the approval process (see Delacourt (col. 3, ll. 45-61).

Claims 2, 6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over To and Delacourt as in above and further in view of Beno et al., US Pub. No.20140096109.
As to claim 2, To discloses adding the number of action buttons to the first message in response to the service request (see col. 16, ll. 4-10; col. 17, ll. 18-31).  Neither To nor Delacourt specifically disclose disclose using an information technology service management (ITSM) system.  However, Beno discloses using an information technology service management (ITSM) system (see [0043] to [0046]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Beno’ teaching into the computer system of To to process messages because it would have processes to Service Operations products has traditionally been a point to point integration in a communication network.

As to claim 6, To discloses the action engine is to add the number of action button to the service request (see col. 16, ll. 4-10; col. 17, ll. 18-31).  Neither To nor Delacourt specifically disclose using an information technology service management (ITSM) system.  However, Beno discloses using an information technology service management (ITSM) system (see [0043] to [0046]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Beno’ teaching into the computer system of To to process messages because it would have processes to Service Operations products has traditionally been a point to point integration in a communication network.

As to claim 9, To discloses the first message and the second message are sent from a system (see col. 16, ll. 4-10; col. 17, ll. 18-31).  To does not disclose using an information technology service management (ITSM) system.  However, Beno discloses using an information technology service management (ITSM) system (see [0043] to [0046]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Beno’ teaching into the computer system of To to process messages because it would have processed to Service Operations products has traditionally been a point to point integration in a communication network.

As to claim 13, neither To nor Delacourt specifically disclose executing the action within the information technology service management system includes executing actions within the information technology service management system through a messaging system separate from the information technology service management system.  However, Beno discloses executing the action within the information technology service management system includes executing actions within the information technology service management system through a messaging system separate from the information technology service management system (see [0043] to [0046]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Beno’ teaching into the computer system of To to process messages because it would have processed to Service Operations products has traditionally been a point to point integration in a communication network.

As to claim 15, Beno further discloses updating the information technology service management system corresponding to the service request upon executing the action within the information technology service management system (see [0025] to [0028]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Beno’ teaching into the computer system of To to process messages because it would have processed to Service Operations products has traditionally been a point to point integration in a communication network.

			Response to Arguments
4.      Applicant’s arguments with respect to claim(s) 1, 2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 				Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents P O Box 1450 Alexandria, VA 22313-1450


/KHANH Q DINH/Primary Examiner, Art Unit 2458